ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Jessica R. Merino                                          Curtis T. Hill, Jr.
J. Merino Law                                              Attorney General
Granger, Indiana                                                                                 FILED
                                                           Ellen H. Meilaender              Oct 21 2020, 8:51 am

                                                           Supervising Deputy Attorney           CLERK
                                                           General                           Indiana Supreme Court
                                                                                                Court of Appeals
                                                                                                  and Tax Court
                                                           Indianapolis, Indiana


                                            IN THE
    COURT OF APPEALS OF INDIANA

Randolf S. Sargent,                                        October 21, 2020
Appellant-Defendant,                                       Court of Appeals Case No.
                                                           20A-CR-1142
        v.                                                 Appeal from the Elkhart Superior
                                                           Court
State of Indiana,                                          The Honorable Teresa L. Cataldo,
Appellee-Plaintiff                                         Judge
                                                           Trial Court Cause No.
                                                           20D03-1307-FA-39



Crone, Judge.




Court of Appeals of Indiana | Opinion 20A-CR-1142 | October 21, 2020                     Page 1 of 7
                                              Case Summary
[1]   Randolf S. Sargent appeals the trial court’s denial of his motion for sentence

      modification. The trial court determined that it did not have statutory authority

      to consider the merits of Sargent’s motion. We disagree and therefore reverse

      and remand.


                                  Facts and Procedural History
[2]   On July 2, 2014, Sargent pled guilty to class A felony attempted dealing in

      methamphetamine. The trial court sentenced Sargent to thirty years in the

      Indiana Department of Correction (DOC) with five years suspended to

      probation. Sargent appealed his sentence as inappropriate, and we issued a

      memorandum decision affirming it. Sargent v. State, No. 20A03-1409-CR-338,

      slip op. at *3 (Ind. Ct. App. April 17, 2015), trans. denied.


[3]   In late 2015, Sargent filed a pro se motion to participate in the Purposeful

      Incarceration Program (PIP). The trial court denied the motion, but stated that

      it would reconsider its decision upon receiving a progress report from the DOC.

      After receiving the progress report, the trial court reaffirmed its denial of

      Sargent’s motion. Then, in July 2018, Sargent filed a motion for modification

      of sentence. The trial court denied the motion but again ordered a progress

      report from the DOC and stated that it would reconsider the motion after

      reviewing the report. After receiving the report, the trial court reaffirmed its

      denial of Sargent’s motion for sentence modification.




      Court of Appeals of Indiana | Opinion 20A-CR-1142 | October 21, 2020        Page 2 of 7
[4]   On August 1, 2019, Sargent filed a second motion for sentence modification.

      The State filed an objection to the modification request, arguing that Sargent

      failed to give any meritorious reasons to support a modification of his sentence.

      The trial court held a hearing, during which it questioned whether it had

      authority to entertain the motion for modification. The court stated that it

      believed that this was Sargent’s third motion for sentence modification, and that

      the applicable statute permitted only two such motions absent prosecutor

      consent, which the parties agreed had not been given here. The parties

      submitted briefs on the issue, and on May 11, 2020, the trial court issued its

      order determining that it lacked the authority to consider the merits of the

      current motion for sentence modification. Specifically, the trial court

      concluded that Sargent’s December 2015 pro se motion to participate in the PIP

      “should count as a motion to modify” pursuant to Indiana Code Section 35-38-

      1-17, and that such motion, coupled with his 2018 motion for sentence

      modification, meant that he had exhausted his allowable motions for

      modification prior to the filing of his most recent motion. Appealed Order at 4.

      Accordingly, the trial court denied Sargent’s current motion for sentence

      modification. This appeal ensued.


                                      Discussion and Decision
[5]   In most cases, we review the denial of a motion to modify sentence for an abuse

      of discretion. Gardiner v. State, 928 N.E.2d 194, 196 (Ind. 2010). However, in

      denying Sargent’s motion for sentence modification, the trial court determined

      that it lacked the statutory authority to modify Sargent’s sentence. We review

      Court of Appeals of Indiana | Opinion 20A-CR-1142 | October 21, 2020      Page 3 of 7
      this matter de novo on appeal. See State v. Holloway, 980 N.E.2d 331, 334 (Ind.

      Ct. App. 2012) (noting that question of trial court’s authority to modify

      sentence presents pure question of law that we review de novo).


[6]   A trial court generally has no authority over a defendant after sentencing. State

      v. Harper, 8 N.E.3d 694, 696 (Ind. 2014). Indiana Code Section 35-38-1-17

      provides a notable exception to this general rule that gives trial courts authority

      under certain circumstances to modify a sentence after it is imposed. Johnson v.

      State, 36 N.E.3d 1130, 1133 (Ind. Ct. App. 2015), trans. denied. Specifically,

      Indiana Code Section 35-38-1-17(e) provides, “At any time after: (1) a

      convicted person begins serving the person’s sentence; and (2) the court obtains

      a report from the [DOC] concerning the convicted person’s conduct while

      imprisoned” the trial court “may reduce or suspend the sentence and impose a

      sentence that the court was authorized to impose at the time of sentencing.”

      Relevant here, our legislature has determined that a convicted person such as

      Sargent “who is not a violent criminal” may file a petition for sentence

      modification “(1) not more than one (1) time in any three hundred sixty-five

      (365) day period; and (2) a maximum of two (2) times during any consecutive

      period of incarceration; without the consent of the prosecuting attorney.” Ind.

      Code § 35-38-1-17(j). The trial court concluded that it had no authority to

      consider the merits of Sargent’s current petition for modification because the

      court determined that he had already filed two such petitions during his

      consecutive period of incarceration. Accordingly, the question is whether

      Sargent’s 2015 pro se motion to participate in the PIP constituted a motion for

      Court of Appeals of Indiana | Opinion 20A-CR-1142 | October 21, 2020        Page 4 of 7
      sentence modification pursuant to Indiana Code Section 35-18-1-17. We think

      not.


[7]   The PIP is a project with Indiana Court Systems, through which the DOC

      “works in collaboration with Judges who can sentence chemically addicted

      offenders and document that they will ‘consider a sentence modification’

      should the offender successfully complete [a DOC] Therapeutic community.”

      Marley v. State, 17 N.E.3d 335, 338 n.1 (Ind. Ct. App. 2014) (citation omitted),

      trans. denied. Specifically, a trial court recommending a defendant for the PIP

      would include the following language in its sentencing order: “Upon successful

      completion of the clinically appropriate substance abuse treatment program as

      determined by IDOC, the court will consider a modification to this sentence.”

      Hogan v. State, 95 N.E.3d 181, 184 (Ind. Ct. App. 2018) (citing Purposeful

      Incarceration FAQ, https://secure.in.gov/idoc/files/PI% 20FAQ%

      20Updated% 2012.15.pdf (last visited Feb. 15, 2018) (emphasis removed)).

      Although a trial court may make a recommendation, actual participation in the

      program is left to the discretion of the DOC. Miller v. State, 105 N.E.3d 194,

      196 (Ind. Ct. App. 2018). “[T]rial courts themselves have no authority to

      require the DOC to place a particular defendant into a program.” Id. (citing

      Cohn v. Strawhorn, 721 N.E.2d 342, 348-49 (Ind. Ct. App. 1999) (finding that

      Indiana law does not create “a statutory entitlement to educational [or

      therapeutic] programming for all, every, any, or each person committed to the

      DOC[.]”), trans. denied (2000)). This Court has explained that a trial court’s

      limited role in relation to purposeful incarceration is simply to identify which


      Court of Appeals of Indiana | Opinion 20A-CR-1142 | October 21, 2020      Page 5 of 7
      defendants should be flagged as individuals most likely to benefit from

      participation in the program. Id.


[8]   In his 2015 pro se motion to participate in the PIP, Sargent was not requesting a

      reduction or suspension of his sentence. 1 He was essentially requesting that the

      trial court amend its original sentencing order and/or abstract of judgment and

      recommend him for participation in programming offered by the DOC that he

      believed he would benefit from during his incarceration. 2 Another panel of this

      Court, albeit under different factual circumstances, has rejected the argument

      that such a request constitutes a request for sentence modification. Hogan, 95
N.E.3d at 184 n.4. 3 Indeed, it is clear that while participation in the PIP may

      lead to a subsequent sentence modification, the request for a participation

      recommendation is not, in itself, a request for modification. We conclude that

      Sargent’s 2015 pro se motion to participate in the PIP did not constitute a

      motion for sentence modification pursuant to Indiana Code Section 35-18-1-17.




      1
        The State directs us to Keys v. State, 746 N.E.2d 405, 407 (Ind. Ct. App. 2001) in which another panel of this
      Court determined that a defendant’s post-sentencing request to modify his placement to a community
      corrections program constituted a request for a modification of sentence under section 35-38-1-17. The State’s
      reliance on Keys is misplaced, as Sargent’s request to participate in the PIP is not akin to a request to modify
      placement to a community corrections program.
      2
          Whether such a request is valid or proper more than fifteen months after sentencing is not at issue.
      3
        The State attempts to distinguish Hogan on the basis that the trial court in that case had already stated its
      intent to recommend the defendant for the PIP during the sentencing hearing, but simply failed to include
      language to that effect in its sentencing order. Be that as it may, that fact does not transform a request to
      participate in the PIP into a request for sentence modification. The Hogan panel emphasized that the trial
      court would be required “only to consider a petition to modify” after the defendant “completes a therapeutic
      community[,]” and the “possibility” of future modification is “all that is promised by the Purposeful
      Incarceration literature, and it is all we are expecting the trial court to provide.” Hogan, 95 N.E.3d at 185 n.5.

      Court of Appeals of Indiana | Opinion 20A-CR-1142 | October 21, 2020                                   Page 6 of 7
[9]    Because Sargent has only made one prior motion for sentence modification, the

       trial court erred when it concluded that it lacked the statutory authority to

       consider the merits of Sargent’s current motion. Therefore, we reverse and

       remand for proceedings consistent with this opinion.


[10]   Reversed and remanded.


       Robb, J., and Brown, J., concur.




       Court of Appeals of Indiana | Opinion 20A-CR-1142 | October 21, 2020       Page 7 of 7